Citation Nr: 1218265	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-16 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease, including secondary to diabetes mellitus, type II.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II, from June 1, 2005 through March 11, 2007.

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, since March 12, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958; from November 1960 to October 1961; from September 1967 to September 1970; and from June 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2008, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's service-connected diabetes mellitus, type II, effective from March 12, 2007.  The Board recharacterized the issues on appeal to account for the staged disability ratings assigned to the Veteran's diabetes mellitus, type II; and the Veteran continues to seek higher evaluations for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

The issues of entitlement to service connection for hypertension and for coronary artery disease, including secondary to diabetes mellitus, type II; and entitlement to a compensable initial evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  From June 1, 2005 through March 11, 2007, the Veteran's diabetes mellitus, type II, was manageable by restricted diet only.

2.  Since March 12, 2007, the Veteran's diabetes mellitus, type II, has required treatment by an oral hypoglycemic agent and a restricted diet, without any regulation of activities.


CONCLUSIONS OF LAW

1.  From June 1, 2005 through March 11, 2007, the criteria for an initial evaluation in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  Since March 12, 2007, the criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim seeking higher initial evaluations for diabetes mellitus, type II, arises from his disagreement with the initial evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with a VA examination for diabetes mellitus in January 2007.  The examination was performed by a VA physician who had reviewed the Veteran's claims file, reviewed with the Veteran his history of diabetes mellitus, examined the Veteran, and included rationales for the conclusions reached.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  Subsequent treatment reports document the ongoing manifestations of this condition.

There is no indication that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pursuant to Diagnostic Code 7913, the RO has assigned the Veteran's diabetes mellitus, type II, a 10 percent evaluation, from June 1, 2005 through March 11, 2007; and a 20 percent evaluation, since March 12, 2007.

Under Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus, type II is manageable by restricted diet only.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating.  Diabetes mellitus is rated 40 percent when requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  Also, for purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

A.  From June 1, 2005 through March 11, 2007

From June 1, 2005 through March 11, 2007, the Veteran's diabetes mellitus, type II, was rated as 10 percent disabling.  To be entitled to the next highest evaluation, a 20 percent rating, the evidence must show that the Veteran's diabetes mellitus, type II, requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive, meaning both elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran's post service treatment records show that his diabetes mellitus, type II, from June 1, 2005 through March 11, 2007, was being treated with restricted diet only.  A January 2007 VA examination for diabetes mellitus noted that the Veteran had been diagnosed with diabetes mellitus five years earlier.  The Veteran reported that he was not currently taking any medications for this condition.  Following a physical examination, the examination report concluded with a diagnosis of diabetes mellitus, type II, not on any medication.  The VA physician also indicated that a diagnosis of peripheral neuropathy could not be made.  

As the Veteran's diabetes mellitus, type II, is not shown to have required insulin or oral hypoglycemic agent at any time from June 1, 2005 through March 11, 2007, the criteria for a 20 percent disability rating have not been met.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to an increased rating for diabetes mellitus, type II, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. 

B.  Since March 12, 2007

Since March 12, 2007, the Veteran's diabetes mellitus, type II, has been evaluated as 20 percent disabling.  The next highest rating, a 40 percent rating, is warranted for diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A March 12, 2007 VA treatment report revealed that the Veteran was treated for complaints of polydipsia and polyuria.  The report noted that the Veteran's A1C was an 8.  The Veteran was diagnosed with diabetes mellitus, type II, and encouraged to begin taking medications without any delay.  He was prescribed Metformin 500 milligrams (mg.) twice a day and Glipizide 5 mg. a day.  A September 2007 VA treatment report noted that the Veteran's diabetes mellitus was under great control, with no changes necessary.  

The record indicates that the Veteran has been prescribed oral hypoglycemic agent and been on a restricted diet since March 12, 2007, which is consistent with his 20 percent evaluation assigned during this time frame.  

The Veteran has not had a physician or other health care provider state that his diabetes mellitus requires regulation of his activities.  Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  38 C.F.R. § 4.119, Diagnostic Code 7913.   Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Moreover, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or twice a month visits to a diabetic care provider.

Since the Veteran does not have to regulate his activities due to his service-connected diabetes mellitus, the evidence does not support an increased, 40 percent, evaluation for the disability.  The evidence more nearly approximates the criteria for a 20 percent evaluation.

At no time since March 12, 2007, has the Veteran's service-connected diabetes mellitus, type II, been more or less disabling than as currently rated.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an evaluation in excess of 20 percent, since March 12, 2007, is not warranted.

C.  Additional Considerations

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119,  Note (1).  

While noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913, a separate evaluation is not warranted for diabetic neuropathy, as the record does not reflect that the Veteran suffers from this disability.  Thus, the evidence of record does not support an additional separate compensable evaluation for diabetic neuropathy of the lower extremities.

Consideration has also been given regarding whether the staged schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The staged schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected diabetes mellitus, and there is no  evidence of marked interference with employment solely due to his diabetes.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

An evaluation in excess of 10 percent for diabetes mellitus, type II, from June 1, 2005 through March 11, 2007, is denied. 

An evaluation in excess of 20 percent for diabetes mellitus, type II, since March 12, 2007, is denied.


REMAND

The Veteran is seeking entitlement to service connection for hypertension and for coronary artery disease.  He contends that both of these conditions were caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran is also seeking a compensable initial evaluation for bilateral hearing loss.

The Board finds there is a further duty to assist the Veteran with his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In January 2007, the Veteran underwent a VA examination for diabetes mellitus.  The report of this examination included the VA examiner's opinion that the Veteran's hypertension was not "secondary" to his service-connected diabetes mellitus.  The report also noted, without any supporting rationale, that hyperglycemia could not be completely excluded as a contributing factor leading to the Veteran's coronary artery disease.

The Veteran must be scheduled for the appropriate examination to determine whether his hypertension and/or his coronary artery disease were caused or aggravated by his military service; and if not, whether either condition has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus, type II.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

In June 2008, the Veteran submitted his substantive appeal indicating that his bilateral hearing loss was far worse than indicated in his most recent VA audiological examination in January 2007.  He contends that this examination failed to account for how this condition affected his everyday life.  Accordingly, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of his service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for the conditions on appeal since April 2008.  Records for all treatment not already of record must be sought, and all attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must obtain all of the Veteran's updated VA treatment records, since April 2008, from the VA medical center in Montgomery, Alabama.  

If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA examination to address the etiology of his current hypertension and coronary artery disease.  The claims folder, a copy of this remand, and any relevant medical records must be made available to the examiner for review in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected diabetes mellitus, type II.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's coronary artery disease either began during or was otherwise caused by his military service.  If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease has been aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected diabetes mellitus, type II.  

In answering these questions, the examiner is to consider the Veteran's recollections concerning his having been diagnosed with hypertension and coronary artery disease.  

3.  Schedule the Veteran for the appropriate examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  

4.  Notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated, readjudicate the claim.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


